          Case 1:21-cr-00038-CRC Document 21 Filed 03/02/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :      CRIMINAL NO. 21-38 (CRC)
                                             :
              v.                             :
                                             :
RICHARD BARNETT                              :
                                             :
      Defendant.                             :


                                 NOTICE OF APPEARANCE


       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Assistant United States Attorney Mary L. Dohrmann, hereby informs

the Court that she is entering her appearance in this matter on behalf of the United States.


                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    ACTING UNITED STATES ATTORNEY

                                                    _________/s/_____________
                                                    MARY L. DOHRMANN, NY#5443874
                                                    ASSISTANT UNITED STATES ATTORNEY
                                                    555 4th Street, NW
                                                    Washington, DC 20530
                                                    (202) 252-7035
